         Case 19-35133 Document 1320 Filed in TXSB on 03/03/20 Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                       §            Chapter 11
 In re                                                 §
                                                       §            Case No. 19-35133 (MI)
                                                1
 ALTA MESA RESOURCES, INC., et al.                     §
                                                       §            Jointly Administered
                  Debtors.                             §
                                                       §

 AMENDED NOTICE OF HEARING ON MOTION FOR AN ORDER PURSUANT TO
  BANKRUPTCY CODE SECTION 105(a) AND 1112(b) CONVERTING THE AMH
 DEBTORS’ CASES TO CASES UNDER CHAPTER 7 OF THE BANKRUPTCY CODE
                       [Relates to Docket No. 1315]

         Please take notice that the Motion for an Order Pursuant to Bankruptcy Code Section

105(a) and 1112(b) Converting the AMH Debtors’ Cases to Cases Under Chapter 7 of the

Bankruptcy Code (Docket No. 1315) is set for hearing on Friday, March 27, 2020 at 9:45 a.m.

before the Honorable Judge Marvin Isgur at the United States Bankruptcy Court, 515 Rusk,

Courtroom 404, 4th Floor, Houston, Texas 77002.




1
          The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Alta Mesa Resources, Inc. (3840); Alta Mesa Holdings, LP (5150); Alta Mesa Holdings
GP, LLC (N/A); OEM GP, LLC (0958); Alta Mesa Finance Services Corp. (5673) Alta Mesa Services, LP (7295);
and Oklahoma Energy Acquisitions, LP (3762). The location of the Debtors’ corporate headquarters and service
address is 15021 Katy Freeway, 4th Floor, Houston, Texas 77094.
       Case 19-35133 Document 1320 Filed in TXSB on 03/03/20 Page 2 of 2




Dated: March 3, 2020                       Respectfully submitted,
Houston, Texas

                                           SNOW SPENCE GREEN LLP

                                           By:     /s/ Kenneth Green
                                                   Phil Snow
                                                   State Bar No. 18812600
                                                   philsnow@snowspencelaw.com
                                                   Kenneth Green
                                                   State Bar No. 24036677
                                                   kgreen@snowspencelaw.com
                                                   Aaron Guerrero
                                                   State Bar No. 24050698
                                                   aaronguerrero@snowspencelaw.com
                                                   2929 Allen Parkway, Suite 2800
                                                   Houston, TX 77019
                                                   Telephone: 713-335-4800
                                                   Facsimile: 713-335-4848

                                           LOCAL COUNSEL FOR OFFICIAL
                                           COMMITTEE OF UNSECURED
                                           CREDITORS


                               CERTIFICATE OF SERVICE

      The undersigned certifies that on March 3, 2020, a true and correct copy of the foregoing
document was served via the Court’s CM/ECF system on all counsel of record.


                                           /s/ Kenneth Green
                                           Kenneth Green




                                              2
